         Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 1 of 12 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard Street, Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
10                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
11
12   JOHN SLOATMAN III, individually          )   Case No.
     and on behalf of all others similarly    )
13
     situated,                                )   CLASS ACTION
14                                            )
15
     Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
                                              )   OF:
16          vs.                               )
                                              )      1.      NEGLIGENT VIOLATIONS
17                                                           OF THE TELEPHONE
     NORTHSTAR LOCATION                       )              CONSUMER PROTECTION
18   SERVICES, LLC., and DOES 1               )              ACT [47 U.S.C. §227 ET
19   through 10, inclusive, and each of them, )              SEQ.]
                                                     2.      WILLFUL VIOLATIONS
                                              )              OF THE TELEPHONE
20
     Defendant.                               )              CONSUMER PROTECTION
21                                            )              ACT [47 U.S.C. §227 ET
                                                             SEQ.]
22                                            )      3.      FAIR DEBT COLLECTION
                                              )              Fair Debt Collection
23                                            )              Practices Act, 15 U.S.C. §
                                                             1692, et seq..]
24                                            )      4.      VIOLATIONS OF THE
                                              )              ROSENTHAL FAIR DEBT
25                                                           COLLECTION PRACTICES
                                              )
                                                             ACT [CAL. CIV. CODE
26                                            )              §1788 ET SEQ.]
27
                                              )
                                              )   DEMAND FOR JURY TRIAL
28                                            )


                                  CLASS ACTION COMPLAINT
                                             -1-
         Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 2 of 12 Page ID #:2




 1
 2         Plaintiff JOHN SLOATMAN III (“Plaintiff”), individually and on behalf of
 3   all others similarly situated, alleges the following against Defendant
 4   NORTHSTAR LOCATION SERVICES, LLC upon information and belief based
 5   upon personal knowledge:
 6                                  INTRODUCTION
 7         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 8   Telephone Consumer Protection Act, 47 U.S.C. 227 et seq. (“TCPA”).
 9         2.     Plaintiff, individually, and on behalf of all others similarly situated,
10
     brings this Complaint for damages, injunctive relief, and any other available legal
11
     or equitable remedies, resulting from the illegal actions of Defendant             in
12
     negligently, knowingly, and/or willfully contacting Plaintiff no Plaintiff’s cellular
13
     telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiff alleges as follows upon
14
     personal knowledge as to himself and his own acts and experiences, and, as to all
15
     other matters, upon information and belief, including investigation conducted by
16
     his attorneys.
17
           3.     In addition to Plaintiff’s Class Claims, Plaintiff also brings an action
18
19
     for damages as an individual consumer for Defendant’s violations of the federal

20   Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (hereinafter

21   “FDCPA”) and the Rosenthal Fair Debt Collection Practices Act, Cal Civ. Code
22   §1788, et seq. (hereinafter “RFDCPA”) which prohibit debt collectors from
23   engaging in abusive, deceptive, and unfair practices.
24                           JURISDICTION AND VENUE
25
26         4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
27   a resident of California, seeks relief on behalf of a Class, which will result in at
28   least one class member belonging to a different state than that of Defendant, a


                                  CLASS ACTION COMPLAINT
                                             -2-
         Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 3 of 12 Page ID #:3




 1   company that does business in the state of California. Plaintiff also seeks up to
 2   $1,500.00 in damages for each call in violation of the TCPA, which, when
 3   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
 4   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
 5   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
 6   present, and this Court has jurisdiction.
 7         5.       Venue is proper in the United States District Court for the Central
 8   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
 9
     because Defendant does business within the State of California and Plaintiff resides
10
     within this District.
11
                                          PARTIES
12
13
           6.         Plaintiff, JOHN SLOATMAN III (“PLAINTIFF”), is a natural

14   person residing in Los Angeles County in the state of California, and is a

15   “consumer” as defined by the FDCPA, 15 U.S.C. §1692a(3).
16         7.         At all relevant times herein, DEFENDANT, NORTHSTAR
17   LOCATION SERVICES, LLC (“DEFENDANT”), was a company engaged, by
18   use of the mails and telephone, in the business of collecting a debt from
19   PLAINTIFF which qualifies as a “debt,” as defined by 15 U.S.C. §1692a(5).
20   DEFENDANT regularly attempts to collect debts alleged to be due another, and
21   therefore is a “debt collector” as defined by the FDCPA, 15 U.S.C. §1692a(6).
22         8.         Defendants acted through their agents, employees, officers, The
23   above named Defendant, and its subsidiaries and agents, are collectively referred
24   to as “Defendants.” The true names and capacities of the Defendants sued herein
25   as DOE DEFENDANTS 1 through 10, inclusive, are currently unknown to
26   Plaintiff, who therefore sues such Defendants by fictitious names. Each of the
27   Defendants designated herein as a DOE is legally responsible for the unlawful acts
28   alleged herein. Plaintiff will seek leave of Court to amend the Complaint to reflect


                                  CLASS ACTION COMPLAINT
                                             -3-
         Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 4 of 12 Page ID #:4




 1   the true names and capacities of the DOE Defendants when such identities become
 2   known.
 3         9.         DOE is legally responsible for the unlawful acts alleged herein.
 4   Plaintiff will seek leave of Court to amend the Complaint to reflect the true names
 5   and capacities of the DOE Defendants when such identities become known.
 6                        FACTUAL ALLEGATIONS – TCPA
 7
 8         10.    Beginning in or around April of 2020, Defendant contacted Plaintiff
 9   on his cellular telephone number ending in -1000, in an effort to collect an alleged
10   debt owed from Plaintiff.
11         11.    In its efforts to collect the alleged debt owed from Plaintiff, Defendant
12   used an “automatic telephone dialing system”, as defined by 47 U.S.C. § 227(a)(1)
13   to place its daily calls to Plaintiff seeking to collect an alleged debt owed.
14         12.    Defendant’s calls constituted calls that were not for emergency
15
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).
16
           13.    Defendant’s calls were placed to telephone number assigned to a
17
     cellular telephone service for which Plaintiff incurs a charge for incoming calls
18
     pursuant to 47 U.S.C. § 227(b)(1).
19
           14.    During all relevant times, Defendant did not possess Plaintiff’s “prior
20
     express consent” to receive calls using an automatic telephone dialing system or an
21
     artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
22
23   227(b)(1)(A). Furthermore, Plaintiff orally revoked any and all consent to be

24   contacted using an automated telephone dialing system, to the extent any ever
25   existed.
26                        FACTUAL ALLEGATIONS – FDCPA
27         15.        In addition to the facts pled above, at various times prior to the
28
     filing of the instant complaint, including within one year preceding the filing of


                                   CLASS ACTION COMPLAINT
                                              -4-
         Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 5 of 12 Page ID #:5




 1   this complaint, DEFENDANT contacted PLAINTIFF in an attempt to collect an
 2   alleged outstanding debt.
 3         16.         On or about April of 2020, Plaintiff began receiving numerous
 4   calls from Defendant.
 5
           17.         Defendant called Plaintiff multiple times each date between April
 6
     6, 2020, and June 9, 2020. On several occasions, Plaintiff told Defendant to stop
 7
     calling him.
 8
           18.         DEFENDANT’S conduct violated the FDCPA and RFDCPA in
 9
     multiple ways, including but not limited to:
10
11
                 a) Causing a telephone to ring repeatedly or continuously to annoy
12                  Plaintiff (Cal Civ Code § 1788.11(d));
13
                 b) Communicating, by telephone or in person, with Plaintiff with such
14                  frequency as to be unreasonable and to constitute an harassment to
15                  Plaintiff under the circumstances (Cal Civ Code § 1788.11(e));
16
                 c) Causing Plaintiffs telephone to ring repeatedly or continuously with
17                  intent to harass, annoy or abuse Plaintiff (§ 1692d(5));
18
                 d) Communicating with Plaintiff at times or places which were known
19                  or should have been known to be inconvenient for Plaintiff
20                  (§1692c(a)(1)); and
21               e) Engaging in conduct the natural consequence of which is to harass,
22                  oppress, or abuse Plaintiff (§ 1692d)).
23
           19.         As a result of the above violations of the FDCPA and RFDCPA,
24
     Plaintiff suffered and continues to suffer injury to PLAINTIFF’S feelings, personal
25
26
     humiliation, embarrassment, mental anguish and emotional distress, and

27   DEFENDANT is liable to PLAINTIFF for PLAINTIFF’S actual damages,
28   statutory damages, and costs and attorney’s fees.


                                    CLASS ACTION COMPLAINT
                                               -5-
         Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 6 of 12 Page ID #:6




 1                           CLASS ACTION ALLEGATIONS
 2         20.         Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member of the proposed class (hereafter “The Class”)
 4   defined as follows:
 5
 6               All persons within the United States who received any
 7               telephone calls from Defendant to said person’s cellular
                 telephone made through the use of any automatic telephone
 8               dialing system or an artificial or prerecorded voice and such
 9               person had not previously consented to receiving such calls
                 within the four years prior to the filing of this Complaint
10
11         21.      Plaintiff represents, and is a member of, The Class, consisting of All
12   persons within the United States who received any collection telephone calls from
13   Defendant to said person’s cellular telephone made through the use of any
14   automatic telephone dialing system or an artificial or prerecorded voice and such
15   person had not previously not provided their cellular telephone number to
16   Defendant within the four years prior to the filing of this Complaint.
17         22.      Defendant, its employees and agents are excluded from The Class.
18   Plaintiff does not know the number of members in The Class, but believes the Class
19   members number in the thousands, if not more. Thus, this matter should be
20   certified as a Class Action to assist in the expeditious litigation of the matter.
21         23.      The Class is so numerous that the individual joinder of all of its
22   members is impractical. While the exact number and identities of The Class
23   members are unknown to Plaintiff at this time and can only be ascertained through
24   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
25   The Class includes thousands of members.            Plaintiff alleges that The Class
26   members may be ascertained by the records maintained by Defendant.
27         24.      Plaintiff and members of The Class were harmed by the acts of
28   Defendant in at least the following ways: Defendant illegally contacted Plaintiff


                                    CLASS ACTION COMPLAINT
                                               -6-
         Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 7 of 12 Page ID #:7




 1   and Class members via their cellular telephones thereby causing Plaintiff and Class
 2   members to incur certain charges or reduced telephone time for which Plaintiff and
 3   Class members had previously paid by having to retrieve or administer messages
 4   left by Defendant during those illegal calls, and invading the privacy of said
 5   Plaintiff and Class members.
 6         25.    Common questions of fact and law exist as to all members of The
 7   Class which predominate over any questions affecting only individual members of
 8   The Class. These common legal and factual questions, which do not vary between
 9   Class members, and which may be determined without reference to the individual
10   circumstances of any Class members, include, but are not limited to, the following:
11                a.    Whether, within the four years prior to the filing of this
12                      Complaint, Defendant made any collection call (other than a
13                      call made for emergency purposes or made with the prior
14                      express consent of the called party) to a Class member using
15                      any automatic telephone dialing system or any artificial or
16                      prerecorded voice to any telephone number assigned to a
17                      cellular telephone service;
18                b.    Whether Plaintiff and the Class members were damages
19                      thereby, and the extent of damages for such violation; and
20                c.    Whether Defendant should be enjoined from engaging in such
21                      conduct in the future.
22         26.    As a person that received numerous collection calls from Defendant
23   using an automatic telephone dialing system or an artificial or prerecorded voice,
24   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
25   typical of The Class.
26         27.    Plaintiff will fairly and adequately protect the interests of the members
27   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
28   class actions.


                                  CLASS ACTION COMPLAINT
                                             -7-
         Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 8 of 12 Page ID #:8




 1         28.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Class members is impracticable. Even if every Class member could afford
 4   individual litigation, the court system could not. It would be unduly burdensome
 5   to the courts in which individual litigation of numerous issues would proceed.
 6   Individualized litigation would also present the potential for varying, inconsistent,
 7   or contradictory judgments and would magnify the delay and expense to all parties
 8   and to the court system resulting from multiple trials of the same complex factual
 9   issues. By contrast, the conduct of this action as a class action presents fewer
10   management difficulties, conserves the resources of the parties and of the court
11   system, and protects the rights of each Class member.
12         29.    The prosecution of separate actions by individual Class members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Class members not parties to such
15   adjudications or that would substantially impair or impede the ability of such non-
16   party Class members to protect their interests.
17         30.    Defendant has acted or refused to act in respects generally applicable
18   to The Class, thereby making appropriate final and injunctive relief with regard to
19   the members of The Class as a whole.
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                 47 U.S.C. §227 et seq.
23         31.    Plaintiff repeats and incorporates by reference into this cause of
24   action the allegations set forth above at Paragraphs 1-30.
25         32.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
28         33.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et


                                   CLASS ACTION COMPLAINT
                                              -8-
            Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 9 of 12 Page ID #:9




 1   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 2   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 3           34.   Plaintiff and the Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5                            SECOND CAUSE OF ACTION
 6    Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                           Act
 8                                  47 U.S.C. §227 et seq.
 9           35.   Plaintiff repeats and incorporates by reference into this cause of
10   action the allegations set forth above at Paragraphs 1-30.
11           36.   The foregoing acts and omissions of Defendant constitute numerous
12   and multiple knowing and/or willful violations of the TCPA, including but not
13   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
14   seq.
15           37.   As a result of Defendant’s knowing and/or willful violations of 47
16   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
17   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
18   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19           38.   Plaintiff and the Class members are also entitled to and seek
20   injunctive relief prohibiting such conduct in the future.
21                              THIRD CAUSE OF ACTION
22              Violations of the Federal Fair Debt Collection Practices Act
23                                 15 U.S.C. § 1692 et seq.
24
25           39.   Plaintiff repeats and reincorporates by reference into this cause of
26   action allegations set forth above at paragraphs 1-30.
27           40.   To the extent that Defendant’s actions, counted above, violated the
28   RFDCPA, those actions were done knowingly and willfully.


                                   CLASS ACTION COMPLAINT
                                              -9-
        Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 10 of 12 Page ID #:10




 1                           FOURTH CAUSE OF ACTION
 2          Violations of the Rosenthal Fair Debt Collection Practices Act
 3                             Cal. Civ. Code § 1788 et seq.
 4
 5         41.    Plaintiff repeats and reincorporates by reference into this cause of
 6   action allegations set forth above at paragraphs 1-38.
 7
           42.    To the extent that Defendant’s actions, counted above, violated the
 8
 9   RFDCPA, those actions were done knowingly and willfully.
10
                                  PRAYER FOR RELIEF
11
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
12
                               FIRST CAUSE OF ACTION
13
           Negligent Violations of the Telephone Consumer Protection Act
14
                                   47 U.S.C. §227 et seq.
15
                  As a result of Defendant’s negligent violations of 47 U.S.C.
16
                  §227(b)(1), Plaintiff and the Class members are entitled to and
17
                  request $500 in statutory damages, for each and every violation,
18
                  pursuant to 47 U.S.C. 227(b)(3)(B).
19
                  Any and all other relief that the Court deems just and proper.
20
                             SECOND CAUSE OF ACTION
21
      Knowing and/or Willful Violations of the Telephone Consumer Protection
22
                                             Act
23
                                   47 U.S.C. §227 et seq.
24
                  As a result of Defendant’s willful and/or knowing violations of 47
25
                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
26
                  and request treble damages, as provided by statute, up to $1,500, for
27
                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
28



                                  CLASS ACTION COMPLAINT
                                            -10-
           Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 11 of 12 Page ID #:11




 1                 U.S.C. §227(b)(3)(C).
 2                 Any and all other relief that the Court deems just and proper.
 3                              THIRD CAUSE OF ACTION
 4              Violations of the Federal Fair Debt Collection Practices Act
 5                                 15 U.S.C. § 1692 et seq.
 6
 7   WHEREFORE, Plaintiff respectfully prays that judgment be entered against
 8   Defendant for the following:
 9
10                 A.     Actual damages;
11                 B.     Statutory damages for willful and negligent violations;
12                 C.     Costs and reasonable attorney’s fees,
13                 D.     For such other and further relief as may be just and proper.
14                              FOURTH CAUSE OF ACTION
15             Violations of the Rosenthal Fair Debt Collection Practices Act
16                              Cal. Civ. Code § 1788 et seq.
17
18   WHEREFORE, Plaintiff respectfully prays that judgment be entered against
19
     Defendant for the following:
20
21                 A.     Actual damages;
22                 B.     Statutory damages for willful and negligent violations;
23                 C.     Costs and reasonable attorney’s fees,
24                 D.     For such other and further relief as may be just and proper.
25
26
27
     ///
28
     ///


                                    CLASS ACTION COMPLAINT
                                              -11-
        Case 2:21-cv-04255 Document 1 Filed 05/21/21 Page 12 of 12 Page ID #:12




 1                                    TRIAL BY JURY
 2         Pursuant to the seventh amendment to the Constitution of the United States
 3   of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5                Respectfully submitted this 21th day of May, 2021.
 6
 7
 8                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10
11                              By:   /s/ Todd M. Friedman
12                                    Todd M. Friedman
                                      Law Offices of Todd M. Friedman
13                                    Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -12-
